451 F.2d 599
Larry CARTER et al., Plaintiffs-Appellants,v.DREW MUNICIPAL SEPARATE SCHOOL DISTRICT et al., Defendants-Appellees.
No. 71-1321.
United States Court of Appeals,Fifth Circuit.
Dec. 3, 1971.

Melvyn R. Leventhal, Fred L. Banks, Jr., Jackson, Miss., Jack Greenberg, Norman Chachkin, New York City, for plaintiffs-appellants.
Champ T. Terney, Lyon, Crosthwait & Terney, Indianola; Miss., William A. Allain, Asst. Atty. Gen. of Miss., Jackson, Miss., for defendants-appellees.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.

BY THE COURT:

1
On November 12, 1971, we ordered the Drew Municipal Separate School District to file a current report with this Court reflecting the following data as of October 1, 1971:


2
"1. The total attendance, by race, at said school.


3
"2. The student composition, by race, of each grade and each section of a grade in said school.


4
"3. The number, by race, of students transported in each school bus to said school.


5
"4. The assignment, by race, of each teacher in said school.


6
"5. The program of all extra-curricula activities in said school as now in effect and proposed for the remainder of the current school year."


7
On November 26, 1971, the report of the school district was filed in compliance with said order.


8
Upon consideration of said report, and each and every item thereof, it is the opinion of this Court that the judgment of the District Court now on appeal in this cause should be and the same is hereby affirmed.


9
The District Court is, of course, directed to retain jurisdiction of this cause and to require reports from the school district as customarily ordered in all cases involving the disestablishment of a dual school system.  Singleton v. Jackson Municipal Separate School District, 5 Cir., 426 F.2d 1364.